Citation Nr: 1720660	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  09-27 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a neck disability, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for traumatic brain injury (TBI), to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for tremors/ataxia of the left upper extremity, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for tremors/ataxia of the right upper extremity, to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for tremors/ataxia of the left lower extremity, to include as secondary to service-connected disabilities.

8.  Entitlement to service connection for tremors/ataxia of the right lower extremity, to include as secondary to service-connected disabilities.

9.  Entitlement to a rating in excess of 20 percent for thoracolumbar spine degenerative joint disease with osteophyte formation.

10.  Entitlement to an initial rating in excess of 10 percent for left hip degenerative joint disease.

11.  Entitlement to an initial rating in excess of 10 percent for right hip degenerative joint disease.

12.  Entitlement to an initial rating in excess of 20 percent for left knee strain.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated February 2009, May 2010, and March 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The February 2009 rating decision denied service connection for left shoulder, right shoulder and neck disabilities, and granted service connection for left knee strain with a 10 percent initial rating.  

The May 2010 rating decision granted service connection for thoracolumbar spine disability and assigned a 10 percent initial rating.  That rating decision also granted service connection for bilateral hip disability and assigned a 10 percent initial rating for each hip.  The Veteran appealed the initial ratings assigned for his left knee, thoracolumbar spine and bilateral hip disabilities.

The March 2016 rating decision denied service connection for TBI and tremors/ataxia of the bilateral upper and lower extremities.  The Veteran filed a timely notice of disagreement in April 2016, and perfected an appeal in May 2016 after the RO's issuance of Statement of the Case in May 2016.

In a July 2015 decision, the Board, in pertinent part, denied the Veteran's appeal for an initial rating in excess of 20 percent for thoracolumbar spine degenerative joint disease with osteophyte formation, an initial rating in excess of 10 percent for left hip degenerative joint disease, an initial rating in excess of 10 percent for right hip degenerative joint disease, and an initial rating in excess of 20 percent for left knee strain.  The Board remanded the claims of service connection for left shoulder, right shoulder, and neck disabilities.  

The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 Memorandum Decision, the Court vacated that part of the Board's July 2015 decision that denied higher initial ratings for lumbar spine, bilateral hip and left knee disabilities and remanded it for further proceedings consistent with the Court's Decision.

The remanded issues of entitlement to service connection for left shoulder, right shoulder and neck disabilities are also now returned to the Board for appellate review.

The issues of entitlement to service connection for TBI and for tremors/ataxia of the bilateral upper and lower extremities, to include as secondary to service-connected disabilities; entitlement to a rating in excess of 20 percent for thoracolumbar spine degenerative joint disease with osteophyte formation; entitlement to an initial rating in excess of 10 percent for left hip degenerative joint disease; entitlement to an initial rating in excess of 10 percent for right hip degenerative joint disease; and entitlement to an initial rating in excess of 20 percent for left knee strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed left shoulder, right shoulder, and neck disability have not been shown to be at least as likely as not causally related to his active service, nor causally related to, or aggravated by, any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

2.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

3.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in May 2008 satisfied the duty to notify provisions with respect to service connection, including secondary service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In compliance with the Board's July 2015 remand, the Veteran was provided VA examinations in March 2016 to ascertain the current nature and etiology of the claimed disabilities.  The VA examiner conducted a review of the Veteran's claims file and provided a nexus opinion with respect to the relationship between the Veteran's left shoulder, right shoulder and neck disabilities and his military service or service-connected disabilities, to include a rationale for the stated conclusion.  Consequently, the Board concludes that this medical opinion is adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Based on the foregoing, the Board concludes that there has been substantial compliance with its July 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Veteran is seeking service connection for left shoulder, right shoulder, and neck disabilities.  He contends that these disabilities may have been caused or aggravated by his other service-connected disabilities.  He also asserts that each one of them may have been caused by service.  In particular, he asserts that while serving on the USS Leftwich in 1980 or 1981 he was holding onto a line during a refueling operation in rough weather and a wave caused him to be pulled forward in the railing.  In addition, as to the left shoulder, the Veteran is left handed and also played organized football and baseball, including pitching, in service, and he believes this activity may have caused his left shoulder disability .

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

After considering the totality of the evidence of record, the Board concludes that service connection is not warranted for a left shoulder, right shoulder, or neck disability.

The medical evidence shows current diagnoses of glenohumeral joint and acromioclavicular joint osteoarthritis of both shoulders and cervical spinal stenosis with degenerative joint disease.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, the Veteran's current left shoulder, right shoulder, and neck disabilities manifested many years after service and have not been shown to be related to service.

Service treatment records show that in December 1985 the Veteran complained of right shoulder pain for 4 days following striking a mat playing basketball.   He denied previous shoulder problems.  The assessment was probable blunt trauma to right shoulder with contusion or muscle spasm.  In a June 1989 Physical Evaluation Board, the Veteran reported that while playing flag football in November 1986, an opposing player charged the Veteran's right side and hit the Veteran with his shoulder, which caused the Veteran's right knee snap inward.

However, after thoroughly reviewing the Veteran's records, a March 2016 VA examiner noted that although the Veteran was treated in a single encounter for a right shoulder contusion, the following visit revealed no residual shoulder or neck complaints.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

With respect to left shoulder and neck, VA treatment records show that the Veteran first reported having left shoulder and neck pain in March 2000, which included a statement that his onset began in 1999 with change of employment into working as a maintenance employee.  X-ray of the left shoulder revealed negative shoulder films; cervical spine films were equivocal for foraminal stenosis secondary to degenerative disease in the uncovertebral joints, at  C3-4 and C4-5 on the left.

Furthermore, the March 2016 VA examiner provided an opinion that the Veteran's claimed left shoulder, right shoulder, and neck conditions are less likely than not directly related to service.  The examiner noted that while the Veteran mentioned an injury to his neck and shoulders that occurred at sea during a refueling operation, none of the service treatment records mentioned any persistent, chronic shoulder or neck condition despite the fact that he underwent a medical evaluation board for knee condition next year and numerous orthopedic and physical training evaluations.

Additionally, the examiner noted that the records are silent until 2000 when the Veteran presented for shoulder and neck problems related to civilian employment.  The Board notes that had the Veteran been experiencing chronic shoulder and neck pain since the reported incidents in service, it would have been in his best interest to report that to his treating physicians.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

To that effect, post-service treatment records show that the Veteran has been continuously treated for his shoulder and neck conditions ever since March 2000.  In March 2000, the Veteran reported the onset of the left shoulder and neck pain in 1999 with change of employment into working as a maintenance employee.  In a December 2005 VA treatment record, he was seen in emergency room for left shoulder pain and numbness.  He stated the symptoms started after he tripped and fell onto outstretched arms.  X-ray of the cervical spine showed mild disc space narrowing and anterior osteophytosis.  

In February 2008, the Veteran was treated for left shoulder and neck pain following a fall down 15-16 rubber stairs the day before.  X-ray showed normal left shoulder.  It was not until April 2008 when magnetic resonance imaging (MRI) of the left shoulder showed early glenohumeral osteoarthritis without rotator cuff tear or significant tendinosis without obvious labral tear; and mild to moderate acromioclavicular joint degeneration.  

In May 2008, the Veteran reported chronic back, ankle and foot pain and then mentioned a fall while helping a wheelchair bound 200 lb. student down stairs out of a building during a fire drill.  MRI at that time noted congenital cervical stenosis, with DJD contributing to radiculopathy at that time.  A July 2008 VA EMG report noted a history of left sided neck pain radiating down the arm since a fall down stairs at work.  There was electrodiagnostic evidence most consistent with an acute, right-sided C8 radiculopathy.  

VA treatment records also show that in February 2009, the Veteran was treated for right shoulder pain following a fall the previous night, where he stated he hit his right upper shoulder and neck.  He underwent a C5-C6 and C6-C7 anterior cervical discectomy and fusion surgery in April 2009.

The March 2016 VA examiner, after citing the relevant findings from the Veteran's service and post-service treatment records, explained that "[a] single episode with no residual pain in the weeks/months/decade following injury is less likely than not a cause for or any re-emergent disability.  When there is a chronic disability, the pain is persistent from the time of injury and it grows worse over time.  The episodes of pain in 2000 and 2008 were related to civilian occupation and new trauma due to a fall which, again, occurred at work."  The Board finds this medical opinion very persuasive in light of the explanation provided by the physician, based on a thorough review of the complete records.  

As such, the probative weight of the evidence is against the Veteran's claims for entitlement to service connection for left shoulder, right shoulder and neck disabilities on a direct incurrence basis.

Furthermore, the medical evidence of record does not establish that the left shoulder, right shoulder, or neck disability is proximately due to, the result of, or aggravated by a service-connected disability.  In this regard, the March 2016 VA examiner opined that the Veteran's left shoulder, right shoulder, and neck conditions were less likely as not caused by or aggravated beyond the natural progression of the disease by service-connected disability.  In support of this opinion, the examiner explained that there was no evidence of aggravation of the shoulder or neck condition by any service-connected disability and that the Veteran made no mention of any of his service-connected conditions causing the fall; the examiner noted that the [f]all was caused because the Veteran was attempting to move a 200 lbs. person in a wheelchair down stairs and a second fall.

In addressing the Veteran lay assertion, the Board finds that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  During the March 2016 VA examination, the Veteran reported his neck pain started in service during a refueling mission at sea on the USS Leftwich when he slammed into railing and almost fell overboard.  He stated he hurt his neck and shoulders in this incident.  But the Veteran also reported that after service, he spent several years as a paraprofessional for a wheelchair-bound male who weighed 200 lbs.  He assisted with transferring and toileting for that male and had to lift him often.  Notably, the Veteran stated he had no major problems with his neck and shoulder until he fell down the stairs at work in 2008.  He described that he was working with the special needs wheelchair-bound child who weighed 200 lbs. during a fire drill and was trying to help carry a wheel chair with the child down the stairs.  

In a statement received in January 2008, the Veteran's coworker described that the Veteran was a one-on-one paraeducator for a wheeled student and his job duties required pushing, standing, walking, kneeling, twisting, pulling, lifting, and bending while assisting in physical education activities.  These tasks became more difficult because of his limited mobility and constant pain.

The Board finds that the lay statements of record are credible evidence, and the March 2016 VA examiner also found that the Veteran was a reliable historian.

However, to the extent that the Veteran claims that his left shoulder, right shoulder, and neck disabilities are caused by the in-service injury, the Board finds that the etiology of the Veteran's claimed disorders is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The cause of arthritis or degenerative joint disease is not a simple question that can be determined based on mere personal observation by a lay person as it is a pathological process within the body.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  The Board therefore finds that the question of whether the Veteran's claimed injuries in service caused his current left shoulder, right shoulder or neck disability does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical opinion as to the etiology of these disabilities.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As such, the Board finds that a preponderance of the evidence is against the claims for service connection for left shoulder, right shoulder and neck disabilities, on a direct or secondary basis.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disabilities, is denied.

Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected disabilities, is denied.

Entitlement to service connection for a neck disability, to include as secondary to service-connected disabilities, is denied.


REMAND

Service Connection for TBI and Tremors/Ataxia of Upper and Lower Extremities

The Veteran asserts that possible concussion events during his football career, including his military service, are related to his current memory impairment and episodes of gait instability.  The record reflects that he underwent VA polytrauma physician consultation in February 2016 and polytrauma neuropsychology consultation in April 2016.  

During the February 2016 consultation, the Veteran reported episodes of gait instability and falling, tremors in his upper extremities, and general muscle spasms all the way from his neck down, as well as increased forgetfulness.  The report indicates that the Veteran was evaluated by 'an outside of the VA provider,' and he was told that these issues had been attributed to multiple concussion episodes while playing high school and college football.  The physician reviewed a November 2015 brain MRI provided by 'an out of the VA primary care office,' which revealed "a few scattered areas of high signal which are indeterminant and could represent residua[l] of migraine headache, trauma or small vessel vascular disease."  It was also noted that the Veteran had a Swedish Medical Center Neurology evaluation, referred outside of the VA by Neurology on March 10, 2015, at which time he was evaluated for his bilateral upper extremity symptoms, including tremors, muscle spasms, and significant balance issues.  The consulting physician noted an assessment of "[f]alling, tremors, muscle spasms, and physical examination signs, that are most consistent with a possible worsening myelopathic picture, and was previously noted in March 2015 by outside of VA Neurology evel (sic) (see Imaging)."

However, the claims file does not include the complete March 2015 outside neurology report.  A medical records technician made a notation in the Veteran's VA treatment records dated March 10, 2015 that a scanned Image of an Outside Neurology Report is attached that can be viewed by opening Vista Imaging; however, the actual image is not available for review by the Board.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records.  Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-43 (1996) (quoting Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992)).  Thus, in order to comply with the duty to assist, an attempt should be made by the RO to obtain a copy of the complete March 2015 private neurology report.

Furthermore, the evidence of record suggests that the Veteran's possible TBI condition may be related to his service-connected hypertension.  In this regard, the November 2015 brain MRI revealed a few scattered areas of high signal "could represent residual of migraine headache, trauma or small vessel vascular disease."  Additionally, the April 2016 VA physician stated that one of the hypothesized etiologies for these spots is microvascular disease, which seemed plausible given [the Veteran's] long history of poorly managed (until recently, by his report) hypertension."  The Veteran is service-connected for hypertension.  Therefore, it should be considered whether there is any secondary relationship between any TBI and his service-connected hypertension.

Increased Ratings for Back, Hip and Left Knee Disabilities

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (2016); 38 C.F.R. § 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  For a VA examination to be adequate, the VA examiner must address any resultant loss in range of motion due to flare-ups in terms of degrees, or explain why it is not feasible to render such an opinion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (holding that, because the examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacked sufficient detail necessary for a disability rating).

The Veteran was provided December 2009 QTC, and March 2013 and April 2015 VA back and hip examinations.  In connection with his left knee claim, the Veteran underwent January and December 2009 QTC and October 2014 VA knee examinations.  

The Court found that the knee examinations were inadequate because the examiners failed to consider additional range of loss due to flare-ups.  Regarding the October 2014 VA examination, the examiner found that the Veteran had "additional limitation of functional ability of the knee joint during flare-ups or repeated use over time," and stated that he was "[u]nable to provide [the] degree of additional [range of motion] loss because there is no further loss of range of motion reported."  It was noted, however, that the examiner failed to explain why he did not conduct any range of motion testing or why it was not feasible to determine the degree of additional range of motion loss due to pain on use or during flare-ups.  See Mitchell, 25 Vet. App. at 44; see also Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (stating that if an opinion cannot be rendered without resorting to mere speculation, that conclusion is insufficient if the examiner does not explain the basis for that opinion or the basis is not otherwise apparent from the record.). 

The Court also found in the September 2016 Memorandum Decision that all of the above mentioned examination reports did not fully satisfy the requirements of 38 C.F.R. § 4.59.  To that effect, the Court, in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Here, the examiners did not state whether range of motion testing was conducted on both passive and active motion and in weight bearing and non-weight bearing as required under § 4.59, or state that such testing could not be performed or was otherwise inappropriate in this case as required by Correia.  See 28 Vet. App. at 169-70.  Consequently, new examinations are necessary to decide the claims.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the Veteran's claims file a copy of the complete report by the Swedish Medical Center Neurology dated from March 10, 2015.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim, and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

Also, obtain any updated VA treatment records for the Veteran from VA Medical Centers and any associated outpatient clinics dated from October 2016 to the present.  All records and/or responses received should be associated with the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any current TBI.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  All indicated tests, if any, should be conducted.  The examiner must provide an opinion, in light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, whether it is at least as likely as not (50 percent probability or more) that the Veteran has any current TBI that had its onset in service or is otherwise causally or etiologically related to his active service, specifically to include multiple sub-concussive events while playing football.

The examiner must also provide an opinion as to the whether it is at least as likely as not that any currently diagnosed TBI was proximately caused by, or aggravated beyond its natural progression by the Veteran's service-connected hypertension.  

In rendering this opinion, the examiner should address the November 2015 brain MRI showing "a few scattered areas of high signal which are indeterminant and could represent residua[l] of migraine headache, trauma or small vessel vascular disease," and an April 2016 VA polytrauma neuropsychology report suggesting that "one of the hypothesized etiologies for these spots is microvascular disease, which seems plausible given [the Veteran's] long history of poorly managed (until recently, by his report) hypertension."  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for appropriate VA examination to determine the current nature of Veteran's service-connected thoracolumbar spine disability.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and non weight-bearing, for the thoracolumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. The Veteran should be scheduled for an appropriate VA examination so as to determine the current the nature and extent of all impairment due to the service-connected bilateral hip disability.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's bilateral hip disability. 

The examiner must test and record the range of motion for BOTH hips in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

Additionally, the examiner should determine whether the Veteran has ankylosis of the hips; fracture of the shaft or anatomical neck of the femur; or malunion of the femur.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5. The Veteran should be scheduled for an appropriate VA examination so as to determine the current the nature and extent of all impairment due to the service-connected left knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's left knee disability. 

The examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

Additionally, the examiner should determine whether the Veteran has ankylosis of the knees; instability or subluxation of the knees; nonunion of the tibia and fibula with loose motion and requiring knee braces; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in the knees.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6. After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


